DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 12/28/2020.  Currently, claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because claim 18 recites a "computer program product" comprising a "computer readable storage medium", however, since such a computer readable storage medium may include a transitory medium, signal, or carrier wave that provides information or is usable by a processor. Since such a medium, signal, or carrier wave may take many forms, including, but not limited to, non-volatile, volatile, and transmission media (including coaxial cables, copper wires, fiber optics, wires that comprise a bus, and amplitude/frequency/phase modulated electromagnetic carrier waves), the claim as written can cover non-patentable subject matter (see MPEP 2106), and is non-statutory.  Claim 18 should be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the “computer readable storage medium”.  Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al (US 2018/0120793) in view of Ericson et al (US 2019/0206130).
As per claim 1, Tiwari teaches a computer-implemented method, comprising:
identifying locations of a plurality of components to be implemented within a site (para 0016: “identifying a location within the floor plan for each component”; para 0350: “determining the location of each device 506 in an actual building”);
identifying characteristics of the site (para 0091: “The building description (includes address, floor plan, number of occupants, building usage, etc.) system requirements, and the deployment plan are all stored in the database 104 as detailed building information”; para 0169: “determine information about the building, such as the type of window, wall and/or door”); and
determining details for each of the plurality of components to be implemented within the site, utilizing the location of the plurality of components and the characteristics of the site (para 0008: “classifying each component by categorizing each components as exterior, interior, perimeter, or entry based on their selected location or coverage overlap with building exterior, interior, or perimeter”; para 0091: “The deployment plan includes a floor plan (i.e. a geometric representation of the building) with selected 
Tiwari does not explicitly teach utilizing image analysis of a picture of a site to identify locations of components and devices currently implemented within the site. However, Ericson teaches utilizing image analysis of a picture of a site to identify locations of components and devices currently implemented within the site (para 0030: “The captured video data may include environment data, which may include a visual representation of an item that is used to identify the item. Item identification and/or item data may be determined through received identification data for one or more items in an environment in image or video data that provides contextual data allowing for identification of the object”; para 0039: “Merchant device 130 may further be used to pre-process visual data of an environment to identify item features, locations, and other identification information necessary for communication device 110 to identify those items in captured visual data”). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari with those of Ericson in order to facilitate identifying characteristics of a site and locations of the components within the site.  

configuring and implementing the plurality of components within the site, utilizing the details of each of the plurality of components (para 0091: “The deployment plan includes a floor plan (i.e. a geometric representation of the building) with selected components positioned at their planned mounting locations, configuration for selected components”; para 0009: “configuring parameters based on the classification of each component and the coverage region. For example, an entry delay parameter can be defined as the amount of time the user has to disarm the system after triggering a component located at an entry point. An exit delay parameter can be defined as the amount of time the user has to exit the floor plan after arming the system without triggering an alarm after triggering a component located at an exit point”).

As per claim 3, Tiwari teaches including a plurality of home automation devices desired to be implemented within the site (para 0091: “The selected components can include, motion sensors, fire hazard sensors, light sensors, image sensors, video or infra-red cameras, heat, flame, smoke or carbon-monoxide detectors, sound detectors, shock detectors, vibration sensor, accelerometers, moisture detectors, humidity sensors, magnetic contacts, temperature sensors, photo-detectors, actuators (e.g. key fob, garage door opener, sounders, panic buttons, thermostats, lighting and appliance control modules, light switch, etc.) routers, repeaters, mobile or static displays, intelligent meters, intelligent appliances”).

identifying the locations of the plurality of components utilizing a plurality of radio frequency identification (RFID) tags or utilizing image analysis of a plurality of visual tags (para 0216: “The module 410 also associates a descriptive location tag, location ID, and location coordinates 414 with the components within the floor plan”; para 0342: ”an installer can walk one-by-one to the locations where devices 506 are to be installed; identify the locations on the floor plan 524 on the mobile device application; and scan the bar code. QR code. RFID, or the like, on the device 506 by tapping on to the icon of the device on the screen of mobile device 504, while pointing a camera of mobile device 504 towards the bar code, or the like, on the device 506, as shown schematically in FIG. 5E. Manual entry of the code is also contemplated. This allows the application to simultaneously learn the device identifier and localize the device 506 via a single tap on the floor plan 524”), and Ericson teaches utilizing image analysis of a picture of a site to identify locations of components (para 0030: “The captured video data may include environment data, which may include a visual representation of an item that is used to identify the item. Item identification and/or item data may be determined through received identification data for one or more items in an environment in image or video data that provides contextual data allowing for identification of the object”; para 0039: “Merchant device 130 may further be used to pre-process visual data of an environment to identify item features, locations, and other identification information necessary for communication device 110 to identify those items in captured visual data”). 

wherein the characteristics of the site include physical dimensions of the site (para 0123: “analyzes the building floor plan size”; para 0128: “room sizes are compared and rooms greater in area than a predetermined percentile are considered big rooms and deemed suitable for a motion sensor”), and using a measurement tool to determine physical dimensions of the site (e.g. laser pointer or meter, gyroscope, para 0100).

As per claim 8, Ericson teaches including image recognition, as well as a textual analysis of writing on the one or more devices currently implemented within the site, that is performed to determine a make and model of each of the one or more devices currently implemented within the site (abstract: “A user may capture visual data utilizing a device at a location, where the visual data includes one or more items available for acquisition at the location. A device may perform object recognition to identify the items within the images”; para 0041: “In this regard, sales application 132 or another device/server may pre-process visual data of an environment to determine items in the environment and establish particular identification data of features and points of the items in visual data. The identification data may also correspond to data used during object or text recognition to identify items, including names, bar/QR codes, colors, texts, graphics or logos, or other data”), and the picture of the site is taken with a camera of a device (para 0030: “Augmented reality application 120 may utilize a camera or other optical/visual data capturing device of input devices 112. The captured video data may include environment data, which may include a visual representation of an item that is used to identify the item. Item identification and/or item data may be determined through 

As per claim 9, Ericson teaches utilizing the image analysis to determine whether a wall within the site is a signal blocking cinder block (para 0041: “In this regard, sales application 132 or another device/server may pre-process visual data of an environment to determine items in the environment and establish particular identification data of features and points of the items in visual data. The identification data may also correspond to data used during object or text recognition to identify items, including names, bar/QR codes, colors, texts, graphics or logos, or other data”). Since the wall within the site is considered as an item within the environment of Ericson, Ericson obviously teaches the claimed limitation.

As per claim 10-11, Tiwari teaches implementing the locations of the plurality of components within the site (para 0091: “the program automatically places the selected components at designated mounting locations on building floor plan”), identifying characteristics of the site utilizing one or more hardware components (para 0091: “The building description (includes address, floor plan, number of occupants, building usage, etc.) system requirements, and the deployment plan are all stored in the database 104 as detailed building information”, “The building information identifies a set of building system components, from a database of supported components, which meet the requirements of the customer and building. The building information also includes the location of the selected components in the building. This could be displayed either and identifying characteristics of the site within a cloud computing environment (para 0089: “The server 114a along with the database may take the form of a web application hosted on a webserver or a cloud computing platform”).

As per claim 12, Tiwari teaches wherein the details for each of the plurality of components to be implemented within the site include required characteristics of each of the plurality of components (para 0247: “The component parameter configuration (PC) module 450 analyzes the component type and coverage region on the floor plan to automatically configure the components based on predefined characteristics”).

As per claim 13, Tiwari teaches wherein the details for each of the plurality of components to be implemented within the site include one or more interference factors that are determined for the site, utilizing the characteristics of the site (para 0311: “Quasi-static modelling module 791 (also referred to as baseline modelling module 791) models the performance of each device given a quasi-static building environment (e.g., a vacant building with zero occupancy). Quasi-static modelling module 791 performs modelling using received device radio and battery specification information 792, floor plan layout information 793 and device location information 794 that describes device locations within the building. The quasi-static modelling module 791 predicts fast RF 

As per claim 14, Tiwari teaches wherein the details for each of the plurality of components to be implemented within the site include a placement of each of the plurality of components within the site (para 0007: “Placing components can include using an application module programmed to automatically place the components on the floor plan. Placing components can also include accepting input from a user manually placing the components in desired locations”).

As per claim 15, Tiwari teaches wherein additional components to be implemented within the site are determined, based on the locations of the plurality of components and the characteristics of the site (para 0213: “The system highlights the devices that do not have sufficient connectivity and then suggests the user to either add wireless repeaters or move the device”).
As per claim 16, Tiwari teaches constructing a virtual blueprint for the site, based on the details for each of the plurality of components to be implemented within the site and the characteristics of the site (e.g. virtual setting, para 0251; para 0091: “Based on the building system requirements, building description, and stock availability of components, a deployment plan for the building is generated”, “This could be displayed either graphically on a floor plan or as a list with location identifiers”; para 0211: “a para 0216: “The module 410 renders a machine readable floor plan on a visual display of the mobile device and allows the user to place a specific component from a library of available components at a particular location on the floor plan. For example, the user may drag the component from the component library and drop the component icon as desired on the floor plan. As shown in FIG. 4B, is an example floor plan 412 with components W1, W2, W3, M1, M2, D1, S1 placed throughout. The module 410 also associates a descriptive location tag, location ID, and location coordinates 414 with the components within the floor plan”).

As per claim 17, Tiwari teaches comparing the details for each of the plurality of components to be implemented within the site to a list of currently available components in order to determine a build list (para 0123: “the system 100 analyzes the building floor plan size and the number of rooms to determine the required system capacity. The system 100 also takes into account the types of available component”, “For each component, the system 100 also evaluates the parameters such as coverage (radial range, angular range), detection performance (e.g. detection probability), accuracy, battery life, wireless connectivity, false alarm likelihood, false alarm probability, and the like. Constraints on placement of components such as, compatibility of doors and windows and possible constraints on the location are also reviewed prior to selecting the components”; para 0216: “The module 410 also associates a descriptive location tag, location ID, and location coordinates 414 with the components within the floor plan”).

As per claim 19, Tiwari teaches determining a new location for a first device currently implemented with the site in response to determining that the first device create one or more interference factors (para 0113: “The available illuminance measurements at the given locations are then compared with the estimates at those locations 610. The room wall material properties and door/window blind positions are then adjusted to minimize the difference between the measured and estimated illuminance values at the given locations 610. The adjusted material properties and blind positions are then able to provide more accurate estimates of point-in-time illuminance at any location 610”)

As per claims 18 and 20, the claims disclose similar features as of claim 1, and are rejected based on the same rationales of claim 1.

Response to Arguments
Applicant's amendments filed 12/28/2020 overcome the claim objections, set forth in the previous Office action. As such, the objections have hereby been withdrawn. However, there is 101 rejections with the newly submitted amendments, is made in this office action, refer to the 35 U.S.C. 101, rejections above.
With respect to the rejections made under 35 U.S.C. 102, Applicant's arguments have been considered and are persuasive. However, in view of the amendments, Applicant's arguments are moot and new ground of rejections has been applied. The Examiner is relying on Ericson et al (US 2019/0206130) to teach the amended 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM T NGUYEN/Primary Examiner, Art Unit 2454